--------------------------------------------------------------------------------

Exhibit 10.2
 
STOCK GRANT AGREEMENT


THIS STOCK GRANT AGREEMENT (this “Agreement”) dated as of August 15, 2014 (the
“Effective Date”), is by and between Hydrocarb Energy Corporation, a corporation
duly formed and existing under the laws of the State of Nevada (the “Company”)
and each of Shadow Tree Funding Vehicle A—Hydrocarb LLC, a limited liability
company duly formed and existing under the laws of the State of Delaware, its
successors and assigns, and Quintium Private Opportunity Fund, LP, its
successors and assigns (each a “Grantee” and toegether, the “Grantees”).


W I T N E S S E T H:


WHEREAS, the Company and Grantee are parties to a certain Credit Agreement,
dated as of the Effective Date (the “Credit Agreement”), under which each
Grantee has extended a loan to the Company (the “Loans”), and as partial
consideration for Grantees making such loans to the Company, in the Credit
Agreement, the Company has agreed to issue and convey to Grantees a total of
150,000 shares (such shares issued and conveyed to Grantees hereunder, the
“Common Shares”) of common stock (the “Common Stock”) of the Company, in
proportion to the relative sizes of the loans and commitments made by the
Grantees, subject to the terms and conditions set forth in this Agreement.


NOW THEREFORE, in consideration of the extension by Grantee to the Company of
the Loan pursuant to the terms of the Credit Agreement, and in consideration of
the mutual covenants and agreements herein contained, the parties hereto agree
as follows:


Section 1.                  The Stock Grant. For the consideration recited
above, and no additional consideration, the Company agrees to issue and convey
to the Grantees, or to an Affiliate designated by a Grantee, the Common Shares
(the “Stock Grant”), in the following installments (each date of issuance that
follows, an “Issuance Date”), provided that following payment of the Loans in
full, no further Common Shares shall be issued to Grantees:


i.
60,000 Common Shares on the Effective Date;



ii.
32,500 Common Shares on the twelve (12) month anniversary of the Effective Date;



iii.
32,500 Common Shares on the eighteen (18) month anniversary of the Effective
Date; and



iv.
25,000 Common Shares on the twenty one (21) month anniversary of the Effective
Date.



Each such conveyance of Common Shares shall be apportioned among the Grantees
(including, as applicable, each Grantee’s successors and assigns at the time of
each conveyance) in proportion to the relative size of each Grantee’s Commitment
Amount (as defined in the Credit Agreement), after giving effect to any
effective Assignment and Assumption (as defined in the Credit Agreement), as
reflected in an updated Annex I to the Credit Agreement, with any rounding to be
determined by the Agent. Based on the Commitment Amount of each Grantee at the
Effective Date, 75% of each such conveyance of Common Shares shall be issued and
conveyed to Shadow Tree Funding Vehicle A—Hydrocarb LLC, and 25% of each such
conveyance of Common Shares shall be issued and conveyed to Quintium Private
Opportunity Fund, LP.


[Signature Page to Stock Grant Agreement.]

--------------------------------------------------------------------------------

Section 2.                  Grantee Representations, Warranties and Agreements.


In connection with the Stock Grant, each Grantee hereby represents and warrants
to and agrees with the Company as follows:


(a)            The Grantee is acquiring and will hold the Common Shares for
investment its account only and not with a view to, or for resale n connection
with, any “distribution” thereof within the meaning of the Securities Act of
1933, as amended (the “Securities Act”).


(b)            The Grantee understands that the Common Shares have not been
registered under the Securities Act by reason of a specific exemption therefrom
and that the Common Shares must be held indefinitely, unless they are
subsequently registered under the Securities Act or the Grantee sells the Common
Shares pursuant to an exemption from registration.


(c)            The Grantee will not sell, transfer or otherwise dispose of the
Common Shares in violation of the Securities Act, the Securities Exchange Act of
1934, or the rules promulgated thereunder, including Rule 144 thereunder (“Rule
144”). The Grantee agrees that it will not dispose of the Common Shares unless
and until it has provided the Company with written assurances, in substance and
form reasonably satisfactory to the Company, that (A) the proposed disposition
does not require registration of the Common Shares under the Securities Act or
all appropriate action necessary for compliance with the registration
requirements of the Securities Act or with any exemption from registration
available under the Securities Act (including Rule 144) has been taken and (B)
the proposed disposition will not result in the contravention of any transfer
restrictions applicable to the Common Shares under the securities laws or
regulations of any State.


(d)            The Grantee has been furnished with, and has had access to, such
information as it considers necessary or appropriate for deciding whether to
accept the Stock Grant, and the Grantee has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
issuance of the Common Shares in the Stock Grant.


(e)            The Grantee is aware that its investment in the Company via the
Stock Grant is a speculative investment that has limited liquidity and is
subject to the risk of complete loss. The Grantee is able, without impairing its
financial condition, to hold the Common Shares for an indefinite period and to
suffer a complete loss of its investment in the Common Shares.


Section 3.                  Company Representations, Warranties and Agreements.


In connection with the Stock Grant, the Company hereby represents and warrants
to and agrees with each Grantee as follows:


(a)            The representations and warranties of the Company set forth in
the Credit Agreement are true and accurate in all material respects as of the
Effective Date.
-2-

--------------------------------------------------------------------------------

(b)            The following representations and warranties shall be true and
correct as of each Issuance Date:


i.            Authorization; Consents. The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement, including to issue and convey the Common Shares to each Grantee in
accordance with the terms of this Agreement. All corporate action on the part of
the Company by its officers, directors and stockholders necessary for the
authorization, execution and delivery of, and the performance by the Company of
its obligations under this Agreement has been taken, and no further consent or
authorization of the Company, its Board of Directors, stockholders, any
governmental authority or organization (other than the filing of a Form D with
the SEC and any applicable state securities departments), or any other person or
entity is required.
 
ii.            Due Execution; Enforceability. This Agreement has been duly
executed and delivered by the Company and constitutes the valid and legally
binding obligation of the Company, enforceable against it in accordance with its
terms.
 
iii.            Due Authorization; Valid Issuance. The Common Shares are duly
authorized and, when issued and delivered in accordance with the terms of this
Agreement, (i) will be duly and validly issued, fully paid and non-assessable,
and free and clear of any liens, and (ii) assuming the accuracy of Grantor’s
representations in this Agreement, will be issued, conveyed and delivered in
compliance with all applicable Federal and state securities laws.
 
iv.            Exchange Act Registration; Listing. The Common Stock is
registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and is listed on the NASDAQ NATIONAL MARKET. The
Company currently meets the continuing eligibility requirements for listing the
Common Stock on the Nasdaq National Market, and the Company has not received any
notice from Nasdaq, the NASD or any other person or authority that it may not
currently satisfy such requirements or that such continued listing of the Common
Stock on the Nasdaq National Market is in any way threatened. The Company has
taken no action designed to, or which, to the knowledge of the Company, may have
the effect of, terminating the registration of the Common Stock under the
Exchange Act or the delisting of the Common Stock from the Nasdaq National
Market.


(c)            Current Public Information for Purposes of Rule 144. For so long
as either Grantee owns any of the Common Shares, the Company shall file, submit
and post all reports and other information under the Exchange Act and applicable
regulations necessary to satisfy the conditions of Rule 144(c)(1) with respect
to availability of adequate public information with respect to the Company.


(d)            Indemnification. The Company shall indemnify and hold harmless
each Grantee and each “Related Party” of a Grantee, as defined in the Credit
Agreement, with respect to any breach of any term of this Agreement, on the
terms provided for in the Credit Agreement.
-3-

--------------------------------------------------------------------------------

Section 4.                  Successors and Assigns.


(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)            A party may not assign any of its rights or interest in this
Agreement in whole or in part, except as expressly permitted by the terms of
this Agreement.


(c)            A Grantee may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Grantee, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 4(c) shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


Section 5.                  Legends.


(a)            Text of Legends. All certificates evidencing Common Shares shall
bear the following legends:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE, AND MAY NOT BE OFFERED OR SOLD UNLESS A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT SHALL HAVE BECOME EFFECTIVE WITH REGARD
THERETO, OR AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH OFFER OR
SALE. NOTWITHSTANDING THE FOREGOING BUT SUBJECT TO COMPLIANCE WITH THE
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, THESE
SECURITIES MAY BE PLEDGED OR HYPOTHECATED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER OBLIGATIONS SECURED BY SUCH SECURITIES.”


If required by the authorities of any State in connection with the issuance of
the Common Shares, the legend or legends required by such State authorities
shall also be endorsed on all such certificates.


(b)            Removal of Legends. Commencing six months after each Issuance
Date, with respect to the Common Shares issued to a Grantee on such Issuance
Date, upon request by such Grantee, provided that the Grantee delivers to the
Company a written representation in form reasonably acceptable to the Company
that Grantee is not an “affiliate” of the Company as defined in Rule 144, and
provided the current public information condition of paragraph (c)(1) of Rule
144 is met at that time, the Company shall cause the certificates representing
such Common Shares to be reissued without any legend or other restrictive
language.
-4-

--------------------------------------------------------------------------------

Section 6.                  Notice.


All notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:


If to the Company:


Hydrocarb Energy Corporation
800 Gessner, Suite 375
Houston, TX 77024
Attention: Charles Dommer
Facsimile:
Email:


With a copy to:


James Wes Christian
Christian, Smith & Jewell, L.L.P.
2302 Fannin, Suite 500
Houston, TX 77002
Facsimile: 713.659.7641
Email: jchristian@csj-law.com


If to one Grantee:


Shadow Tree Funding Vehicle A—Hydrocarb LLC
7 Renaissance Square, 5th Floor
White Plains, NY 10601
Attention: Eric Keiter
Facsimile:
Email: ekeiter@shadowtreecapital.com


With a copy to (which copy shall not constitute notice):


Marino Partners LLP
15 Fisher Lane, Suite. 200
White Plains, NY 10528
Attention: Alexandra Lyras
Email: alyras@marinollp.com


If to the other Grantee:


Quintium Private Opportunity Fund, LP
9202 S. Northshore Drive, Suite 301
Knoxville, TN 37922
Attention: Todd Kidd
Email: todd@quintiumadvisors.com
-5-

--------------------------------------------------------------------------------

Section 7.                  Entire Agreement.


This Agreement, together with any applicable provisions of the Credit Agreement
either referred to herein or, by the terms of the Credit Agreement made
applicable hereto, constitute the entire contract between the parties hereto
with regard to the subject matter hereof. This Agreement and such applicable
provisions of the Credit Agreement supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the subject matter hereof.


Section 8.                  Severability.


In the event that any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision;
provided, that in such case the parties shall negotiate in good faith to replace
such provision with a new provision which is not illegal, unenforceable or void,
as long as such new provision does not materially change the economic benefits
of this Agreement to the parties.


Section 9.                  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile transmission.


Section 10.               Choice Of Law; Jurisdiction; Consent to Service of
Process.


(a)            THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, AS SUCH LAWS ARE APPLIED TO CONTRACTS
ENTERED INTO AND PERFORMED IN SUCH STATE.


(b)            ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
SHALL BE BROUGHT IN THE STATE AND FEDERAL COURTS LOCATED IN WESTCHESTER COUNTY,
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY
ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.
-6-

--------------------------------------------------------------------------------

(c)            EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
SUCH PERSON AT THE ADDRESS SPECIFIED IN SECTION 6, SUCH SERVICE TO BECOME
EFFECTIVE UPON SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
GRANTEE OR THE COMPANY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE GRANTEE TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY IN ANY OTHER JURISDICTION.


(d)            EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii)
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION
10.


[Signature Page to Follows.]
-7-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
Effective Date.


COMPANY:
HYDROCARB ENERGY CORPORATION
 
 
 
 
 
By:
/s/ Kent Watts
 
 
 
Name: Kent Watts
 
 
 
Title: Executive Chairman
 



GRANTEE:
SHADOW TREE FUNDING VEHICLE A—HYDROCARB LLC
 
By:
Shadow Tree Capital Management, LLC, Investment Manager.
 
 
 
 
 
By:
/s/ Eric H. Keiter
 
 
 
Name: Eric H. Keiter
 
 
 
Title: Principal
 



GRANTEE:
QUINTIUM PRIVATE OPPORTUNITY FUND, LP
 
By:
Quintium Advisors, LLC, its Investment Manager
 
 
 
 
 
By:
/s/ Todd Kidd
 
 
 
Name: Todd Kidd
 
 
 
Title: Managing Director
 





[Signature Page to Stock Grant Agreement.]
 
 

--------------------------------------------------------------------------------